Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 4, and 6 are allowed.

Claim Rejections - 35 USC § 112
In view of the amendments to the claims, the previous rejections of claims 1, 3, and 4 under 35 USC 112(b) are hereby withdrawn.
Claims 2 and 5 have been canceled, therefore the previous rejections of claims 2 and 5 under 35 USC 112(b) are moot.

Response to Arguments
Applicant’s arguments, see pages 7-8 of the remarks, filed 16 June 2021, with respect to the rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive.  The rejections of claims 1, 3, and 4 under 35 USC 103 have been withdrawn. 

REASONS FOR ALLOWANCE
Claims 1, 3, 4 and 6 are allowable.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a microscope device comprising an infinity-corrected microscope with primary and secondary image-forming lenses and a pupil-modulating optical element disposed at a position of the exit pupil re-formed by the microscope pupil relay optical system, as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.
Claims 3, 4, and 6 are allowable over the cited art of record for at least the reason that they depend from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.W.B/             Examiner, Art Unit 2872           

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872